Citation Nr: 1727293	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative joint disease of the right knee, status post arthrotomy and medial meniscectomy, currently rated at 10 percent from March 19, 2001 through June 7, 2016, and at 30 percent from June 8, 2016.

2.  Entitlement to service connection for sarcoidosis.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to May 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2009 (sarcoidosis) and October 2009 (right knee) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  These matters were previously remanded by the Board in May 2015.  An August 2016 rating decision granted a rating of 30 percent for limitation of extension of the right knee effective June 8, 2016.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in January 2014.  A transcript of that hearing is of record.  

The Board notes that entitlement to a higher initial rating for degenerative joint disease of the left foot with calcaneal spur and hallux valgus and entitlement to service connection for diabetes mellitus are separately docketed and awaiting further administrative action, to include scheduling of a requested Board hearing on the diabetes mellitus issue.  As such, these issues will not be adjudicated at this time.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's right knee symptoms are productive of functional impairment comparable to nonunion of the tibia and fibula with loose motion, requiring a brace, because the Veteran's right knee frequently locks, causes the Veteran to fall, significantly impairs his ability to walk, and requires the use of a brace.

2.  The most probative evidence of record demonstrates that it is at least as likely as not that the Veteran's sarcoidosis is the result of exposure to asbestos in service.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no higher, have been met for degenerative joint disease of the right knee, status post arthrotomy and medial meniscectomy throughout the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.59, 4.71a, Diagnostic Code (DC) 5262 (2017).

2.  The criteria for service connection for sarcoidosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims adjudicated on themerits herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

To the extent that past knee examinations do not comply with Correia v. McDonald, 28 Vet. App. 158 (2016) or Mitchell v. Shinseki, 25 Vet. App. 32 (2011), a new examination would not cure deficiencies of examinations in the past.  Therefore, remand would result in delay with no possible benefit flowing to the Veteran, and is unnecessary.  Soyini v. Principi, 1 Vet. App. 540, 546 (1991).  
As to the most recent examination, the Board notes that the VA examination report does not include passive range of motion and does not specify range of motion with and without weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The fundamental issue for Correia is that VA examinations perform adequate joint testing for pain.  Generally, active range of motion testing produces more restrictive results than passive range of motion testing, in that passive range of motion testing requires the physician to force the joint through its motions.  Therefore, there is no prejudice to the Veteran in relying on the VA examinations that involved active range of motion testing because such results tend to produce the "worst case scenario" of impairment and thus would tend to support the highest possible rating.  Additionally, there is no indication that range of motion testing was performed other than on weight-bearing.  

Knee

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A.    § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21. 

The primary concern in a claim for an increased rating for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for increase, VA has a duty to consider the possibility of assigning staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The following paragraphs specifically apply to claims in which evaluating joint disabilities are rated on the basis of limitation of motion.  VA must consider functional loss due to pain, weakness, excess fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis and when raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

More recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. 
§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  Id.; Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Veteran's right knee disability was rated under DC 5260, which relates to limitation of flexion, from March 19, 2001 through June 7, 2016, and under DC 5261, which relates to limitation of extension, from June 8, 2016.  The Board finds that this is a case where rating the Veteran's knee disability based upon limitation of range of motion does not fully contemplate the Veteran's knee symptoms.  The Board finds that a rating of 40 percent under DC 5262 most appropriately contemplates the functional impairment resulting from the Veteran's symptoms.  Under DC 5262, a rating of 20 percent is warranted for moderate knee or ankle disability; a rating of 30 percent is warranted for marked knee or ankle disability; and a rating of 40 percent is merited by nonunion of the tibia and fibula, with loose motion, requiring a brace.  Although the Veteran does not suffer from nonunion of the tibia and fibula, a VA treatment note indicates that the Veteran required a brace for his right knee in March 2001, the beginning of the period on appeal.  An October 2001 VA examination noted that the Veteran's knee gives away "at any time and frequently."  The Veteran described an incident the day before in which his knee gave way as he was exiting his truck, and he needed to grab his truck to avoid falling down.  He had severe pain and needed to wait for several minutes for his knee to loosen up and allow him to continue work.  The Veteran reported that he had been provided a brace, which helps, but that he was unable to use it when driving.  His active and passive right knee range of motion was 0 degrees extension to 140 degrees flexion.  

A June 2002 Social Security Administration (SSA) notation found that the Veteran's knee would occasionally lock up and then give out on him, and noted that he uses a cane for balance and support a few times per week, and was only able to walk short distances.  In July 2004, the Veteran reported that his knee gave out at least once a month, and that he was given a knee brace, but that he tended not to use it because it impeded his ability to walk and drive.  

A January 2006 VA examination found that the Veteran was unable to climb stairs or run due to right knee pain.  He walked with a limping gait favoring his right knee.  His right knee range of motion was from 0 degrees extension to 80 degrees flexion, and he had instability in the right knee.  His right knee joint was painful on motion.  Although the examiner found that the Veteran used no assistive devices, the Board notes that treatment notes both before and after this examination have found that the Veteran used a variety of assistive devices throughout the period on appeal.

A December 2010 VA examination found that the Veteran's right knee range of motion was full extension and flexion to 100 degrees.  However, the examiner noted that the Veteran was just barely able to walk to the exam room due to pain, that he had several episodes where his knee locked up per week, that he was unable to stand for more than a few minutes, and that he was unable to walk more than a few yards.  The examiner wrote that the Veteran used a cane intermittently, but frequently, and used crutches when the pain was severe.  The examiner found that any activity that involves weight-bearing was not possible.  

A May 2013 VA examination found constant use of a cane, as well as daily knee pain.  The examiner noted that the Veteran could only walk a short distance with accommodation.  The Veteran's range of motion was full extension and flexion to 115.  

A June 2016 VA examination noted that the Veteran's knee would give way, causing him to fall to the floor.  After repetitive use over time, the Veteran was required to stop and rest.  He had a history of severe laterally instability, although his joint stability testing was normal.  The Veteran used a wheelchair occasionally, used a walker regularly, and used a cane and brace constantly.  

The Board finds that the Veteran's primary symptoms have been pain and difficulty with his knee locking and giving out.  He has been prescribed a knee brace since the beginning of the period on appeal.  Although the Veteran often chose to use other assistive devices such as canes or crutches because the brace impaired his ability to walk and drive, the record as whole reflects that the Veteran's treatment provider found that the condition itself required the use of a brace throughout the rating period on appeal, that he suffered from his knee frequently locking to the point of his falling down, and that he suffered from severe pain that impacted his ability to walk.  The combination of instability and pain requiring a brace or other assistive device is most closely described by the 40 percent rating under DC 5262.

In July 2011, a private physician saw the Veteran and wrote a letter describing his symptoms.  The physician noted that the Veteran used an adjustable cane as a walking aid, and that he walked with a prominent limp.  His extension was limited to 8 degrees, and flexion was limited to 88 degrees.  This physician believed that the Veteran was a candidate for a total knee replacement.  The physician argued that the Veteran should be rated at 60 percent under DC 5055.  The Board notes that interpretation of the federal regulations, including the rating schedule, is a legal question, not a medical one.  The provisions of 38 C.F.R. § 4.71a, DC 5055 relates to knee replacement, and the 60 percent rating described by the private physician is assigned with chronic residuals of knee replacement consisting of severe painful motion or weakness in the affected extremity.  Although the private physician believed that the Veteran was a candidate for knee replacement surgery, the record does not reflect that the Veteran has had this surgery.  DC 5055 discusses the residuals of an actual knee replacement surgery, not symptoms meriting a knee replacement surgery.  The private physician has not explained why he believes that the Veteran's symptoms are similar to those that are the residuals of knee replacement surgery.  Additionally, the Board notes that DC 5055 points to DC 5260, 5261, or 5262 to assign a rating less than 60 percent where warranted.  The Board finds that it is inappropriate to rate the Veteran under DC 5055 when he has not had a right knee replacement, and DC 5262 adequately describes the Veteran's symptoms.

The range of motion findings noted on VA examinations in October 2001, January 2006, December 2010, and May 2013, as outlined above, do not demonstrate limitation of extension or limitataion of flexion so as to warrant a compensable rating under either DC 5260 or DC 5261.

In view of the foregoing, the Board grants the Veteran a rating of 40 percent, and no more, pursuant to DC 5262, throughout the rating period on appeal.  

Sarcoidosis

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303.  The Veteran claims entitlement to service connection on a direct-incurrence basis.  To establish service connection on a direct-incurrence basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

The Veteran contends that his sarcoidosis is due to exposure to asbestos in service.  The Veteran's military occupational specialties (MOS) were heating specialist and heavy equipment operator.  The Board finds that the MOS of heating specialist is consistent with asbestos exposure.

The record reflects that the Veteran was diagnosed with sarcoidosis in 1996.  Although a single June 2002 treatment note indicates a history of being diagnosed in July 1975 at Wilson Hospital in Binghamton, the vast majority of treatment notes indicate that it was diagnosed in the 1990s, including a November 1996 treatment note from Binghamton General Hospital discussing a biopsy and diagnosing the Veteran with non-caseating granulomatous pneumonitis consistent with sarcoidosis with prominent interstitial fibrosis.  Therefore, the Board finds that the June 2002 treatment note reference to a history of diagnosis in July 1975 was an error, and that the Veteran was diagnosed in November 1996.

A July 2011 private physician's opinion stated that the Veteran has a diagnosis of sarcoidosis as well as pleural thickening on x-ray.  The private physician noted that this is likely to be present by reason of asbestos exposure during his time in service, and that pleural plaques are a common finding in chronic asbestosis.  The examiner concluded that the pulmonary condition that the Veteran now suffers from has a strong causal nexus to his military time exposure to asbestos fibers.  He later restated the opinion by writing that the Veteran's pulmonary condition with secondary steroid induced Cushing's syndrome is reasonably considered causally related to asbestos exposure during military service.

A May 2013 VA examination report contained a negative opinion.  As rationale, the examiner explained that medical literature indicates that sarcoidosis is a multisystem disorder of unknown etiology.  It has been hypothesized that sarcoidosis is associated with several occupational and environmental exposures.  However, only beryllium and its salts have been shown to produce granulomata that are similar to that seen in sarcoidosis.  Studies have largely failed to identify an external agent or agents responsible for sarcoidosis.  The examiner could not find anything in the medical literature to support a statement that the Veteran's pulmonary condition with secondary steroid induced Cushing's syndrome is reasonably considered causally related to asbestos exposure during military service.  

The May 2013 examiner did not consider the private physician's finding that pleural thickening supported the finding that the Veteran's sarcoidosis is related to asbestos exposure.  Although the private medical opinion leaves something to be desired in that it does not cite to medical literature, the May 2013 opinion is also incomplete because it has not discussed the significance of the pleural thickening pointed to by the private medical opinion.  Therefore, the Board finds that the evidence is in equipoise, and that it is at least as likely as not that the Veteran's sarcoidosis is caused by exposure to asbestos in service.  The Veteran's claim is thus granted.


ORDER

Entitlement to a rating of 40 percent, and no higher, throughout the rating period on appeal, for degenerative joint disease of the right knee, status post arthrotomy and medial meniscectomy.

Entitlement to service connection for sarcoidosis is granted.


REMAND

The issue of entitlement to a TDIU cannot be decided until the Veteran's now service-connected sarcoidosis is rated, and the effect of that rating on the Veteran's combined schedular rating is determined.  The TDIU issue is thus remanded to allow the AOJ an opportunity to rate the newly service-connected sarcoidosis.

Accordingly, the case is REMANDED for the following action:

1.  Issue a rating decision that implements the Board's grant of service connection for sarcoidosis and assign an initial rating to that disability.  Notice of the rating and effective date, along with his appellate rights, should be provided to the Veteran and his representative.

2.  Thereafter, readjudicate the issue of entitlement to a TDIU with consideration of the Veteran's service-connected sarcoidosis and its rating.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


